CHILTON, C. J.'
It is very clear that the bill contains no equity as to Richard Plunkett, who claims through his father, James, the latter having died since the decease of Matthew and Christopher, whose estates are sought to be settled and distributed. The interest in these estates which Richard claims, became vested in his father before his death, and goes to his administrator. It has been several times decided by this court, that when a distributee of an estate has died, his personal representative is an indispensable party to proceedings for the distribution of the estate; and that proceedings ordering distribution in his absence, were erroneous. Distributees of Hall v. Andrews, 17 Ala. Rep. 40; Gardner v. Gantt, 19 ib. 666; 18 ib. 184. It follows, therefore, that Lovett, the administrator, and not Richard Plunkett, the distributee of James Plunkett, jr., deceased, was the proper person to be made party complainant to recover the share of these estates, to which James became entitled before his death.
There was, then, a clear misjoinder of parties complainant, *658and tbe demurrer was properly sustained. See Wilkins v. Judge, 14 Ala. Rep. 135.
Let tbe decree of tbe Chancellor be affirmed.